Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered July 24, 2009 in a personal injury action. The order and judgment, insofar as appealed from, denied the motion of plaintiff for partial summary judgment, granted the cross motion of defendants for summary judgment and dismissed the complaint.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Martoche, J.P., Carni, Green, Pine and Gorski, JJ.